Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about May 22, 2012, which granted petitioner paternal grandfather’s application for discovery of documents concerning the intervenor foster parents to the extent of permitting the grandfather’s counsel to inspect a redacted version of the records in the courtroom prior to the dispositional/custody hearing, and to discuss the records with the grandfather for the purposes of the hearing, unanimously affirmed, without costs.
The court properly determined that information concerning the foster parents’ fitness to adopt the subject child is relevant to the combined proceeding on the agency’s petition to terminate the father’s parental rights to free the child for adoption by the foster parents, and the grandfather’s petition for custody of the child (see Social Services Law § 372 [4] [a]; Matter of Louis F., 42 NY2d 260, 264-265 [1977]). The court properly reviewed the records and redacted the portions that are not relevant to the issues in the upcoming proceeding, such as the identification of family members and physical locations, and properly limited disclosure of the information to the proceeding. Concur— Gonzalez, EJ., Tom, Richter and Abdus-Salaam, JJ.
Motion to reargue prior motion or for further relief denied.